Citation Nr: 9914365	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-03 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral vision 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel
INTRODUCTION

The veteran was honorably retired from the United States Air 
Force in December 1974 with over twenty years of active duty 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above noted claims.


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran 
currently has uncorrectable vision loss or a bilateral eye 
disorder, other than presbyopia, and his claim for service 
connection is not plausible.

2.  There is no evidence of disease or injury superimposed on 
the presbyopia.

3.  The veteran's hearing loss was first shown approximately 
14 years after service.

4.  The veteran has presented competent lay evidence that he 
was exposed to noise during his period of active service.

5.  The veteran has presented competent medical evidence that 
he currently has bilateral hearing loss.

6.  The veteran has not presented competent evidence that 
there is a nexus, or link, between his bilateral hearing loss 
and noise exposure during active service.



CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
service connection for vision loss and there is no statutory 
duty to assist him in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107 (West 1991).

2.  There is no legal entitlement to service connection for 
vision loss caused by refractive error of the eye.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(c) 
(1998).

3.  The veteran has not presented a well-grounded claim for 
service connection for bilateral hearing loss and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's distant vision was recorded as 20/20 in both 
eyes on his enlistment examination.  His hearing for 
whispered voice was 15/15 in both ears.  There were no 
hearing or visual defects noted on the enlistment 
examination.  The veteran indicated both that he did not wear 
glasses and that he had not had any eye trouble in the past 
in his report of his medical history.  He also indicated that 
he did not have any ear trouble in the past.

In June 1957, the veteran sought emergency treatment for an 
eye accident.  The entry in the service medical records from 
June 20th stated only that the veteran suffered an eye 
accident and received cold packs for swelling.  The service 
medical records do not contain an explanation of the 
accident, nor do they contain any records of follow-up 
treatments for the injury.

On a reenlistment examination performed in June 1958, the 
veteran's distant vision was still 20/20 in both eyes and his 
hearing for whispered voice remained at 15/15.  Clinical 
evaluations of his eyes and ears resulted in normal ratings.  
There were no hearing or visual defects noted.

The veteran's distant vision was recorded as 15/20 in his 
right eye and 20/20 in his left eye on another service 
examination performed in October 1958.  His hearing for 
whispered voice remained at 15/15 on that examination.  
Clinical evaluations of the veteran's ears and eyes again 
resulted in normal ratings.  There were no other defects 
reported.

On another examination in December 1958, the veteran's 
eyesight returned to 20/20 in both eyes on a distant vision 
test and his hearing remained at 15/15 for whispered voice 
test.

The veteran underwent hearing examination in April 1961.  
Pure tone thresholds, in pre-ISO conversion decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

The veteran also indicated on that examination that he always 
wore elastic inserts and earmuffs as ear protection when he 
was exposed to loud noise.

The first record of the deterioration of the veteran's vision 
occurred in an opthamalogic consultation performed in 
September 1966.  His distant vision in his right eye was 
20/30 and his left was 20/25.  He was proscribed corrective 
lenses at that time; however, the examiner did not list 
anything under the diagnosis section of the consultation 
report.

In a September 1968 examination, the veteran's uncorrected 
distant vision in his right eye was 20/25, in his left 20/30.  
His near vision in his right eye was 20/40 and his near 
vision in his left eye was 20/30.  Corrected vision in both 
eyes for both distant and near vision was 20/20.  On the 
authorized audiological evaluation on the same examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
15
20
10
5
10

Clinical evaluations of both the eyes and the ears again 
resulted in normal ratings on the September 1968 examination.  
In August 1968, the veteran was given a prescription for 
tinted frames for photophobia.

On a July 1969 examination, the veteran's uncorrected distant 
vision was 20/40 in both eyes.  Uncorrected near vision was 
20/40 in the right eye and 20/30 in the left.  Corrected 
vision for both distant and near was 20/20 in the right eye 
and 20/25 in the left.  The examiner diagnosed defective 
distant and near visual acuity.  On the authorized 
audiological evaluation of that examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
10
LEFT
0
5
5
5
5

The veteran's distant vision on his retirement examination 
was 20/40 in his right eye and 20/30 in his left eye.  His 
near vision was 20/30 in his left eye and 20/40 in his right.  
Both eyes were 20/20 for both distant and near vision with 
corrective vision.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
5
15
LEFT
20
20
15
10
15

The veteran indicated on his report of medical history on his 
retirement examination that he had both eye trouble and 
hearing loss.  However, the examiner noted that the veteran's 
eye trouble referred to floaters in both eyes that did not 
require treatment and that were not incapacitating.  He also 
diagnosed corrected defective distant and near vision in both 
eyes.  The examiner further stated that the ear, nose and 
throat trouble that the veteran reported was associated with 
high frequency hearing loss first noted in 1960 and that the 
veteran's hearing on this examination was H-1, with no 
evidence of middle or external ear infection.  (Under the 
categories of PULHES, the "H" stands for "Hearing".  The 
number "1" indicates that the veteran "possess[ed] a high 
level of medical fitness" and, consequently, was medically 
fit for any military assignment).  See McIntosh v. Brown, 4 
Vet. App. 553, 555 (1993).

The service medical records did not include any other 
documentation of injury or treatment to the veteran's eyes 
and ears, other than corrective lenses.

In June 1976, the veteran filed a claim for service 
connection for residuals of an eye injury.  He complained of 
blurred vision while reading in a corresponding September 
1976 VA treatment record.  The examiner noted that the eye 
examination was normal with evidence of presbyopia and that 
there was no evidence of residuals of the injury.  The RO 
denied service connection for residuals of an eye injury in 
November 1976 on the basis that the presyobia was a 
developmental abnormality and that there were no residuals 
found on the June examination.  The present claim is based on 
vision loss, not residuals of the eye injury.

The veteran filed his present claim in for hearing and vision 
loss in May 1997 and appeared at a hearing in March 1998.  
The present claim is based on vision loss, not residuals of 
the eye injury, which was previously denied in the November 
1976 decision.  Hence, the Board will consider the present 
claim on a de novo basis.  He testified that he did not have 
a hearing or vision problem when he entered the service in 
1954.  He stated that his duty, first on a flight line and 
later on a trim pad, exposed him to extremely loud noises on 
a near constant basis and that a hearing problem began 
shortly after he started his duty.  He stated that he wore 
earplugs, but that the noise was so powerful where he worked 
that that sometimes it would break the buttons on flight 
jackets and the earplugs did not provide sufficient 
protection.  The veteran testified that he had a difficulty 
hearing people, that he spoke loudly because he could not 
hear himself, and that he had to turn the radio loud to hear 
it.  He further testified that he did a lot of soldering 
while working on aircraft, and that solder would occasionally 
get in his face and eyes.  He stated that he thought that 
this exposure, along with poor lighting conditions, led to 
his diminished vision.

The veteran submitted a statement along with his notice of 
disagreement that repeated his rationale for both his vision 
and hearing loss claims.  He contended that the "defects in 
my vision could have been cause [sic] by poor lighting in the 
field work area."  He again stated that he believed that his 
hearing loss was caused by his exposure to jet noises.  

The veteran underwent a VA audiological examination in April 
1998.  He complained that he had a progressive bilateral 
hearing loss that first occurred in the 1970s.  He stated 
that he could not judge the loudness of his own speech.  The 
veteran also reported that he had experienced bilateral 
tinnitus since the 1970s that was constant and worse in the 
left ear.  He stated that the tinnitus had a minimal effect 
on his life because it was masked by outside noises.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
10
LEFT
35
40
35
40
36

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 94 in the left ear.  The 
examiner stated that puretone testing indicated normal range 
hearing in the right ear for rating purposes.  Word 
recognition ability was fair.  Pure tone testing of the left 
ear indicated a mild conductive hearing loss.  Word 
recognition was good.  The examiner diagnosed normal hearing 
on the right ear for tones with decreased speech recognition 
and conductive loss on the left with a hypercompliant 
eardrum.  

The veteran did not provide any current diagnosis or 
documentation of uncorrectable vision loss.

II.  Legal Analysis

General Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. at 81.  
In order to be well grounded, a claim for service connection 
must be accompanied by supporting evidence that the 
particular disease, injury, or disability was incurred in or 
aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service Connection for Vision Loss

In this case, the appellant has failed to satisfy the first 
element of a well-grounded claim for service connection for 
vision loss.  There is no medical evidence of record showing 
that he has any other current uncorrectable vision loss or 
any eye disorder other than presbyopia.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  Regardless of the appellant's allegations of 
treatment for defective vision during service, without proof 
of a present disability, there can be no valid claim.  
Brammer, 3 Vet. App. 223.  Therefore, since the medical 
evidence associated with the claims file does not show a 
current diagnosis of any type of eye disorder, his claim for 
service connection is not well grounded.

The veteran has been diagnosed with presbyopia.  However, 
service connection may not be granted for congenital or 
developmental defects such as refractive error of the eye as 
a matter or law.  38 C.F.R. § 3.303(c) (1998); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law).  Presbyopia 
is defined as "hyperopia and impairment of vision due to 
advancing years or to old age."  Hyperopia is defined as 
"that error of refraction in which rays of light entering 
the eye parallel to the optic axis are brought to a focus 
behind the retina, as a result of the eyeball being too short 
from front to back."  Dorland's Illustrated Medical 
Dictionary 797, 1349 (28th ed. 1994).  Accordingly, service 
connection for presbyopia and hyperopia must be denied as a 
matter of law.  38 C.F.R. §§ 3.303(c), 4.9 (1998); Sabonis, 6 
Vet. App. at 430.

The Board recognizes the fact that the veteran maintains that 
he has current decreased visual acuity and that it is the 
result of an inservice eye injuries.  However, he cannot meet 
his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion as to medical diagnosis and 
causation.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, although the veteran's service medical records 
show that he incurred trauma to the eyes in June 1957, the 
extent of the injury is not known.  Moreover, the evidence 
does not show that any superimposed disease or injury during 
military service resulted in increased disability.  Rather, 
the veteran's distant and near vision remained at 20/20 for 9 
years after the incident according to service medical 
records.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him with a VA examination.  38 U.S.C.A. § 5107(a) 
(West 1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 
(1994).
Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. at 78.

Service Connection for Bilateral Hearing Loss

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1998). ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

In addition, service connection may also be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
and 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 
3.309(a) (1998).

Specifically, service connection for sensorineural hearing 
loss may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307 
and 3.309 (1998); see Under Secretary for Health letter 
(October 4, 1995) (It is appropriate for VA to consider 
sensorineural hearing loss as an organic disease of the 
nervous system and, therefore, a presumptive disability.)

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims, formerly the U. S. Court of Veterans Appeals (Court) 
has held that 38 C.F.R. § 3.385 did not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
veteran who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); C.F.R. §§ 3.303 and 3.304 (1998); Hensley, 5 
Vet. App. at 159-60.

The veteran has satisfied the first element of a well-
grounded claim for service connection for bilateral hearing 
loss and tinnitus.  The audiogram in April 1998, as discussed 
above, revealed that the veteran had auditory thresholds of 
40 decibels in the left ear at the 1000 and 4000 hertz ranges 
and that the result of the Maryland CNC in the right ear was 
88 percent.  Furthermore, a diagnosis of tinnitus was 
rendered based on his complaints.  The veteran has, 
therefore, met the requirements for a current bilateral 
hearing loss disability and bilateral tinnitus.  See 
38 C.F.R. § 3.385 (1998).

The veteran's service medical records showed no complaints or 
treatment for hearing loss or tinnitus.  However, he has 
stated that he was exposed to acoustic trauma during service 
from jet engines and the examiner on the veteran's retirement 
examination stated that the ear, nose and throat trouble that 
the veteran reported on that examination was associated with 
high frequency hearing loss first noted in 1960.  The veteran 
has indicated that he developed decreased hearing acuity and 
bilateral ringing of the ears.  His statements are assumed to 
be true for the purpose of determining whether well-grounded 
claims have been submitted.  Therefore, there is sufficient 
evidence of incurrence of a disease or injury during service, 
and the second element of a well-grounded claim has been 
satisfied.

However, the veteran has not satisfied the third element of a 
well-grounded claim.  There is no medical evidence associated 
with his claims file showing a nexus, or link, between any 
disease or injury during service and his current hearing loss 
disability or tinnitus.  In addition, the evidence does not 
show that his hearing loss was manifested within one year 
from the date of separation from service.

The medical evidence does not show complaints of, treatment 
for, or diagnosis of hearing loss and tinnitus until April 
1998, approximately 14 years after separation from service.  
The evidence does not show that bilateral hearing loss or 
tinnitus was present prior to April 1998 or that the presence 
of bilateral hearing loss and tinnitus in April 1998 is 
related to his active service, other than by history provided 
by the veteran.  The veteran cannot meet his initial burden 
under 38 U.S.C.A. § 5107(a) simply by relying on his own 
opinion as to medical causation.  As indicated above, lay 
persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu, 2 Vet. 
App. 492).

Accordingly, the Board finds the veteran has not submitted 
well-grounded claims for service connection for bilateral 
hearing loss and tinnitus.



ORDER

Having found the veteran's claims not well grounded, 
entitlement to service connection for bilateral vision loss 
and bilateral hearing loss is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

